Citation Nr: 0633114	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955, May 1955 to April 1967, and January 1970 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).

In February 2006, the undersigned Veterans Law Judge granted 
the appellant's representative's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

In May 2006, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.

In this case, the Board notes that the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death was previously denied in the unappealed September 1983 
Board decision.  Therefore, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the 
claims may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

FINDINGS OF FACT

1.  In a September 1983 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death; the same month the appellant 
was notified of the decision and her appellate rights; the 
appellant did not appeal this determination and the decision 
became final.

2.  No new and material evidence regarding the appellant's 
claim has been added to the record since the September 1983 
Board decision; the evidence of record is cumulative and 
redundant, and does not, when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 
No. 04-81 (U.S. Vet. App. March 31, 2006)).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in a letter dated in June 2006, provided the 
appellant with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant was notified that she must 
provide "new" evidence that is evidence that must be in 
existence and submitted to VA for the first time, and 
"material" evidence, that is evidence that pertains to the 
reason the claim was previously denied.  The RO also informed 
the appellant that she must submit evidence linking her 
husband's death to his military service, and that she may 
submit medical evidence that will show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.  The appellant was also generally notified of 
the types of evidence VA would assist her in obtaining and 
informed that she should send information or evidence 
relevant to the claim to VA.  In addition, the RO provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the claim, and 
also informed the appellant of the cumulative evidence 
previously provided to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since September 1983 consists of a duplicate 
copy of the veteran's death certificate, November and 
December 2003, and January 2004 statements of the appellant 
indicating that she has no further evidence to add to her 
case, and responses from Womack Army Medical Center, North 
Carolina, and Fayetteville VA Medical Center, both indicating 
that they have no treatment records available.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis.

In this case, the appellant seeks to reopen a claim for 
service connection for cause of the veteran's death. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the appellant has not 
submitted new and material evidence sufficient to reopen her 
claim.

In this case, the appellant has submitted no evidence since 
September 1983 that may tend to support her claim.  The 
information and evidence associated with the claims file 
since September 1983 consists of a duplicate copy of the 
veteran's death certificate, and November and December 2003, 
and January 2004 statements of the appellant indicating that 
she has no further evidence to add to her case.  In addition, 
the RO requested records from the Womack Army Medical Center, 
North Carolina, and the Fayetteville VA Medical Center.  Both 
facilities indicated that they have no treatment records 
available.

Based on the foregoing, the Board finds that no evidence 
relevant to the appellant's claim has been submitted since 
the last final Board decision regarding her claim.  There is 
therefore no evidence that is not cumulative and redundant of 
the evidence before the Board in September 1983, and as such, 
there is no new evidence that has raised a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, new and material evidence has not 
been submitted and the claim for service connection for cause 
of the veteran's death is not reopened. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for cause of the veteran's 
death, the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


